Pezman, J. Claimant seeks to recover for services rendered the office of the Secretary of State at its North Auto and Drivers License Division, 5401-5429 North Elston Avenue, Chicago, Illinois. Prom the complaint it appears that a bill in the sum of $911.38 had been misplaced, and was not resubmitted within time to be paid from the appropriation for the biennium. On September 9, 1968, an amended stipulation of facts was entered into by and between claimant and respondent, which reads as follows: “That equipment was delivered to respondent at the special instance and request of the Secretary of State of the State of Illinois. “That the statements attached to the complaint as exhibit A are due and owing in the sum of Nine Hundred Eleven Dollars and 38/100 ($911.38). “That no assignment or transfer of the claim has been made. “That there is rightfully due to claimant the sum of Nine Hundred Eleven Dollars and 38/100 ($911.38). “That upon the foregoing agreed case filed herein, the Court shall decide thereon and render judgment herein according to the rights of the parties in the same manner as if the facts aforesaid were proved up upon the trial of said issue.” It is clear that this is a matter of a lapsed appropriation. The statement for services of claimant was not received until the funds for the biennium when the services were rendered had lapsed. This Court has consistently held that, when the appropriation for the biennium from which a claim should have been paid has lapsed, it will enter an order for the amount due claimant. Claimant is hereby awarded the sum of $911.38.